                             Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 1 of 7
'   \
    AO 245B (Rev 02/IS)   Judgment ma Cnmmal Case
                          Sheet I



                                           UNITED STATES DISTRICT COURT
                                              Eastern District of Pennsylvania
                                                               )
                 lJ;'lITED ST ATES OF AMERICA                  )     JUDGMENT IN A CRIMI~AL CASE
                                    v.
                          NATHANIEL PAGAN
                                                                    FILEO                       Case ~umber: DPAE 5·17CR00148-001
                             a/k/a "Ray"
                                                                 JUL D1201d                     USM Number: 75950-066
                                                        /(An:a,.a                     )
                                                       By       ri;:;   riRKMAN, Ci~rk           Rossm~n Thompso~. Esq.
                                                            -                - Dep. CJerk       Defendant's Attorney
    THE DEFEND A.~T:
    ~ pleaded gmlty to count(s)          One, Two, Three

    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    D was found guilty on count(s)
      after a plea of not guilty.

    The defendant 1s adjudicated guilty of these offenses:




           The defendant is sentenced as provided m pages 2 through                         7        . of this Judgment. The sentence 1s unposed pursuant to
    the Sentencmg Reform Act of 1984.
    D The defendant has been found not gwlty on count(s)

    D Count(s)                                                  D       is     Dare d1sm1ssed on the motion of the United States.

             It is ordered that the defendant must notify the l.Jmted States attorney for this d1stnct within 30 days of any change of name, residence,
    or mailmg address until all fines, rest1tut10n, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
    the defenaant must notify the court and United States attorney of matenal changes m economic c1rcumstances.




                                                                                      _.,
                                                                                     6/24/2019
                                                                                     Date of lmpos1t10n of Judgment




                                                                                    Signature of Judge
                                                                                                             F




                                                                                     Edward G. Smith, U.S.D J.
                                                                                    Name and Title of Judge


                                                                                     6/28/2019
                                                                                     Date
                         Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 2 of 7
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2  Jmpnsonment

                                                                                                      Judgment   Page     2   of   7
DEFENDANT: NATHANIEL PAGAN a/k/a "Ray"
CASE NUMBER: DPAE 5:17CR00148-001

                                                             IMPRISON'.VIENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be impnsoned for a total
term of:
  228 (two hundred and twenty-eight) months on each of Counts 1 through 3, to run concurrently.




      ~    The court makes the following recommendations to the Bureau of Pnsons:

  The Court recommends that Defendant be housed as close as possible to his family in the Allentown/Reading, Pennsylvania
  area The Court also recommends that the BOP conduct a drug and alcohol evaluation.



      liZl' The defendant is remanded to the custody of the Umted States Marshal.

      D    The defendant shall surrender to the Cmted States Marshal for this distnct.

           D   at                                D    a.m.      D   p.m.     on

           D   as notified by the Cnited States Marshal.

      D    The defendant shall surrender for service of sentence at the mst1tut10n designated by the Bureau of Prisons:

           D   before 2 p m. on

           D   as notified by the Umted States Marshal.

           D   as notified by the Probat10n or Pretnal Services Office.



                                                                    RETUR.~
 I have executed this judgment as follows:




           Defendant delivered on                                                         to

 at                                                  , with a certified copy of this Judgment.



                                                                                                    UNITED ST ATES MARSHAL


                                                                           By
                                                                                                 DEPL'TY L'NITED STATES MARSHAL
                         Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 3 of 7
AO 245B (Rev 02/18)   Judgment m a Cnmmal Case
                      Sheet 3 - Supervised Release
                                                                                                          Judgment   Page   _   of   7
DEFENDANT:    NATHANIEL PAGAN a/k/a "Ray"
CASE l\'UMBER: DPAE 5:17CR00148-001
                                                      SUPERVISED RELEASE
l.Ipon release from imprisonment, you will be on supervised release for a term of.
 Upon release from imprisonment, Defendant shall be placed on supervised release for concurrent terms of 20 years on
 each of Counts 1 through 3.




                                                     MANDATORY CONDITIONS

I.   You must not commit another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test w1thm 15 days of release from
     imprisonment and at least two penod1c drug tests thereafter, as determmed by the court.
            D The above drug testmg condition 1s suspended, based on the court's determmat10n that you
                pose a low risk of future substance abuse. (check ifapplrcableJ
4.     ~ You must make restitution in accordance with 18 lJ .S C.§§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if apphcab/eJ
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check 1fapplzcableJ
6.     ~   You must comply with the reqmrements of the Sex Offender Registration and ~ot1fication Act (34 U.S.C. § 20901, et seq.) as
           drrected by the probat10n officer, the Bureau of Pnsons, or any state sex offender registration agency m the location where you
           reside, work, are a student, or were convicted of a qualtfymg offense. (check 1[ apphcableJ
7.     D   You must participate m an approved program for domestic violence.    (check   1/ applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other cond1t10ns on the attached
page.
                        Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 4 of 7
 AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 3A ·- Supervised Release
                                                                                                  Judgment   Page .              of
DEFENDANT: NATHANIEL PAGAN a/k/a "Ray"
CASE NUMBER: DPAE 5:17CR00148-001

                                       STAND ARD CONDITIONS OF St:PERVISION
As part of your supervised release, you must comply with the followmg standard cond1t10ns of supervis10n. These cond1t10ns are imposed
because they establish the basic expectat10ns for your behavior while on superv1s10n and 1dent1fy the mmimum tools needed by probat10n
officers to keep informed, report to the court about, and bring about Improvements m your conduct and cond1t1on.

I.     You must report to the probation office m the federal Judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probat10n officer mstructs you to report to a different probation office or w1thm a different time
       frame.
2.     After imually reportmg to the probat10n office, you will receive mstructlons from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed
3.     You must not knowmgly leave the federal3ud1cial district where you are authorized to reside without first gettmg perm1ss1on from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probat10n officer.
5.     You must hve at a place approved by the probation officer If you plan to change where you hve or anything about your living
       arrangements (such as the people you hve with), you must notify the probat10n officer at least IO days before the change. If not1fymg
       the probat10n officer m advance 1s not possible due to unanticipated crrcumstances, you must notify the probation officer w1thm 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probat10n officer to
       take any items prohibited by the cond111ons of your supervision that he or she observes m plam view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probat10n officer excuse& you from
       domg so. If you do not have full-time employment you must try to find full-time employment, unless the probat10n officer excuses
       you from domg so. If you plan to change where you work or anythmg about your work (such as your pos1t1on or your job
       respons1b1lit1es ), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days m advance 1s not possible due to unanticipated circumstances, you must notify the probat10n officer v.,1thm 72 hours of
       becoming aware of a change or expected change.
8.     You must not commumcate or mteract with someone you know is engaged m cnmmal activity. If you know someone has been
       convicted ofa felony, you must not .knowingly communicate or mteract with that person without first gettmg the perrruss10n of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probat10n officer withm 72 hours.
IO.    You must not own, possess, or have access to a firearm, ammunit10n, destructive device, or dangerous weapon (1.e., anythmg that was
       designed, or was modified for, the specific purpose of causmg bodily mJury or death to another person such as nunchakus or tasers).
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
       first gettmg the permission of the court.
I 2.   If the probation officer determmes that you pose a nsk to another person (mcludmg an organization), the probation officer may
       reqmre you to notify the person about the risk and you must comply with that instruct10n. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the mstructions of the probat10n officer related to the cond1t1ons ofsuperv1s10n.



U.S. Probation Office Use Only
A U.S. probat10n officer has mstructed me on the condit10ns specified by the court and has provided me with a written copy of this
judgment contammg these conditions. For further mformation regarding these cond1t10ns, see Overview of Probatzon and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                        Date
                      Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 5 of 7
 AO 245B(Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3D  Supervised Release
                                                                                           Judgment   Page        of
DEFENDANT: NATHANIEL PAGAN a/k/a "Ray"
CASE ~'UMBER: DPAE 5:17CR00148-001

                                      SPECIAL CONDITIONS Of' SUPERVISION
Defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U S.C. § 16901, et
seq.) as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in which he
or she resides, works, is a student, or was convicted of a qualifying offense

Defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such
program until satisfactorily discharged.

Defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that Defendant shall participate in drug treatment and abide by the rules
of any such program until satisfactorily discharged.

 Defendant shall participate in a program at the direction of the probation officer aimed at obtaining a GED, learning a
 vocation, or improving the defendant's literacy, education level, or employment skills in order to develop or improve skills
 needed to obtain and maintain gainful employment. Defendant shall remain in any recommended program until completed
 or until such time as Defendant is released from attendance by the probation officer.
        .
, AO 2458 (Rev 02/18)
                          Case 5:17-cr-00148-EGS Document 41 Filed 07/01/19 Page 6 of 7
                        Judgment ma Cnmmal Case
                        Sheet 5 Cnmmal Monetary Penalties
                                                                                                     Judgment   Page     6      of        7
   DEFENDANT: NATHANIEL PAGAN a/k/a "Ray"
   CASE NUMBER: DPAE 5:17CR00148-001
                                              CRIMINAL MO.NETARY PENALTIES
        The defendant must pay the total crimmal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                 JVTA Assessment*                Fin~                      Restitution
   TOTALS           $ 300.00                   $ 15,000.00                     $ 0.00                    $ 24,800.00



   D The determination of restitution is deferred unttl                . An Amended Judgment m a Criminal Case (AO 2450 will be entered
       after such determmation.

   ~ The defendant must make restltut10n (mcluding community restitution) to the following payees m the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise m
       the pnont)' order or percentage payment column below. However, pursuant to 18 t;.S.C. § 3664(1), all nonfederal victims must be paid
       before the Umted States is paid.




   TOTALS                            $                 24,800.00           $                  24,800.00


   D     Restitution amount ordered pursuant to plea agreement $

   D     The defendant must pay mterest on restitution and a fine of more than $2,500, mtless the restitution or fine is paid m full before the
         fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delmquency and default, pursuant to 18 C' .S.C. § 36 l 2(g).

   ~     The court determined that the defendant does not have the ability to pay mterest and 1t is ordered that:

         D the interest reqmrement is waived for the          D fine   ~ restitution.

         D the mterest reqmrement for the         D    fine    D   restitution is modified as follows:

   * Justice for V1ct1ms ofTraffickmg Act of 2015, Pub. L. No. 114-22.
   ** Fmdmgs for the total amount oflosses are requrred under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
   after September 13, 1994, but before April 23, 1996.
                           Casema
     AO 2~5B (Rev 02/18) Judgment  5:17-cr-00148-EGS
                                     Cnmmal Case                     Document 41 Filed 07/01/19 Page 7 of 7
•.                       Sheet 6 - Schedule of Payments

                                                                                                                    Judgment    Page     7      of        7
     DEFENDANT: NATHANIEL PAGAN a/k/a "Ray"
     CASE NUMBER: DPAE 5:17CR00148-001

                                                           SCHEDULE OF PAYMENTS

     Havmg assessed the defendant's ability to pay, payment of the total crimmal monetary penalties 1s due as follows.

     A    fZl    Lump sum payment of$          40,100 00             due !Illlllediately, balance due

                 D      not later than                                    , or
                 liZ1   m accordance with     D    C,    D D,        0     E,or      liZ1   F below; or

     B    D Payment to begm immediately (may be combmed with                      DC,            '.] D, or   0 F below); or

     C    O      Payment in equal                      (e g. weekly. monthly. quarterly) installments of $                 .          over a penod of
                              (e g. months or years}, to commence                       (e g. 30 or 60 days) after the date of this Judgment; or

     D    O Payment m equal                             (e.g. weekly. monthly. quarterly) mstallments of $                          over a penod of
                               (e g. months or years), to commence                       (e g. 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

     E    O Payment during the term of supervised release will commence withm                        (e g. 30 or 60 days) after release from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's abihty to pay at that time; or

     F    liZl   Special instructtons regarding the payment of cnminal monetary penalties.
                  The special assessment, JVT A. and restitution are due 1mmedlately It 1s recommended that Defendant participate 1n the Bureau of Prisons
                  Inmate Financial Responsibility Program and provide a mtn,mum payment of $25 per quarter towards the special v1ct1ms/w1tness assessment
                  In the event the assessments and restitution are not paid pnor to the commencement of superv1s1on. Defendant shall sat,sfy the amount due in
                  monthly installments of not less than $50. to commence 30 days after release from confinement




     L'nless the court has expressly ordered otherwise, 1fth1s judgment imposes 1mpnsonment, payment of cnmmal monetary penalties 1s due durmg
     the penod of imprisonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
     Fmancml Respons1b1hty Program, are made to the clerk of the court.

     The defendant shall receive credit for all payments prevtously made toward any cnmmal monetary penalties imposed.




     0    Jomt and Several

          Defendant and Co-Defendant Names and Case Numbers (mcludmg defendant number}, Total Amount, Jomt and Several Amount,
          and corresponding payee, 1f appropnate.




     0    The defendant shall pay the cost of prosecution.

     D    The defendant shall pay the followmg court cost(s):

     D    The defendant shall forfeit the defendant's interest m the followmg property to the L'mted States:



     Payments shall be applied in the followmg order (1) assessment, (2) rest1tut1on pnnc1pal, (3) restitution interest, (4) fine pnnc1pal, (5) fine
     mterest, (6) community restitutton, (7) NTA assessment, (8) penalties, and (9) costs, mcludmg cost ofprosecut10n and court costs.
